Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 10,736,170, U.S. Patent No. 10,271,371, and US Patent No. 9,992,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1- 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a system for implementing a plurality of timing advance groups (TAGs) and a plurality of physical uplink control channel (PUCCH) groups. 

The prior art of record (in particular Li et al. (US 20170325220) and Vajapeyam (US 10462758)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving, by a wireless device, configuration parameters of cells grouped into physical uplink control channel (PUCCH) groups comprising a secondary PUCCH group comprising: a PUCCH secondary cell, with a secondary PUCCH, of a secondary timing advance group (TAG), and a first secondary cell; and in response to a time alignment timer of the secondary TAG expiring or stopping: stopping transmission of acknowledgements for packets of the first secondary cell, stopping reception of downlink shared channel packets via the first secondary cell, and continuing reception of downlink multicast channel packets via the first secondary cell.
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record. The same reasoning applies to independent claims 11 and 20 mutatis mutandis. Accordingly, claims 1- 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 10178655), “Method And Device For Transmitting Uplink Control Information.”
Chen et al. (US 9860914), “Handling FDD And TDD Timing Offset In FDD And TDD CA In LTE.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413